

117 HJ 33 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Equal Employment Opportunity Commission relating to “Update of Commission’s Conciliation Procedures”.
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 33IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Scott of Virginia submitted the following joint resolution; which was referred to the Committee on Education and LaborJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Equal Employment Opportunity Commission relating to Update of Commission’s Conciliation Procedures. 
That Congress disapproves the rule submitted by the Equal Employment Opportunity Commission relating to Update of Commission’s Conciliation Procedures (86 Fed. Reg. 2974; published January 14, 2021), and such rule shall have no force or effect. 